DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claims 1-6, line 1 recites “lever-type connector” change to --lever-type connector assembly--.  
Claim 1, line 5 recites “a lever boss” change to --a pair of lever bosses--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Krehbiel et al. (United States Patent 5,938,458).
With respect to Claim 1: 
Krehbiel discloses a lever-type connector assembly (FIG. 1, 10), comprising: 
a first housing (FIG. 1, 16) having a cam boss (FIG. 1, 38); 
a second housing (FIG. 1, 18) fitted to and detached from the first housing (16); 
a lever (FIG. 1, 42) that is rotatably supported to the second housing (18) via a lever boss (FIG. 2; 48, 50) and has a cam groove (FIG. 2, 52) engaged with the cam boss (FIG. 1, 38), wherein the lever (42) pulls the first housing (16) toward the second housing (18) and fits the first housing (16) to the second housing (18) with an engagement between the cam groove (52) and the cam boss (38) by rotating an operating portion (FIG. 2, 46) (Column 4, lines 20-24); and 
a cable cover (FIG. 1, 24) attached to a rear portion (FIG. 1, see notation) of the second housing (18) and protecting a plurality of cables drawn out from the rear portion of the second housing (Column 3, lines 11-14), 
wherein the second housing (18) has an assembling portion (FIG. 1, see notation) for assembling the cable cover (24), and boss holes (FIG. 3, 36, 56) rotatably supporting the lever bosses (FIG. 3; 48, 50) (Column 3, lines 58-67).
[AltContent: textbox (assembling portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (rear portion)]
    PNG
    media_image1.png
    573
    818
    media_image1.png
    Greyscale

With respect to Claim 3:
Krehbiel discloses the lever-type connector assembly, wherein the assembling portion (FIG. 1, see notation) is provided at a position where the lever bosses (48, 50) and the cable cover (24) do not interfere with each other when the lever boss (48, 50) is fitted into the boss holes (36, 56).
With respect to Claim 4:
Krehbiel discloses the lever-type connector assembly, wherein the lever (FIG. 1, 42) has a pair of arm portions (FIG. 1, 44) extending outward from the cable cover (FIG. 1, 24).
With respect to Claim 5:
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krehbiel et al. (United States Patent 5,938,458) in view of Sakamaki et al. (United States Patent 8,057,245).
With respect to Claim 6:
Krehbiel discloses a method of assembling a lever-type connector assembly, the lever-type connector assembly (FIG. 1, 10) comprising: 
a first housing (FIG. 1, 16) having a cam boss (FIG. 1, 38); 

a lever (FIG. 1, 42) that is rotatably supported to the second housing (18) via lever bosses (FIG. 2; 48, 50) and has a cam groove (FIG. 2, 52) engaged with the cam boss (38) (Column 4, lines 20-24), 
wherein the lever (42) pulls the first housing (16) toward the second housing (18) and fits the first housing (16) to the second housing (18) with an engagement between the cam groove (52) and the cam boss (38) by rotating an operating portion (FIG. 2, 46) (Column 4, lines 33-54); and 
a cable cover (FIG. 1, 24) attached to a rear portion (FIG. 1, see notation) of the second housing (18) and protecting a plurality of the cables drawn out from the rear portion of the second housing (Column 3, lines 11-14). 
Krehbiel does not expressly discloses a method of assembling a lever-type connector assembly, the method comprising following steps in stated order of: 
a terminal inserting step of inserting terminals into the terminal accommodating chambers of the second housing; 
a cover assembling step of assembling the cable cover to the second housing in which the terminals are inserted into the terminal accommodating chambers; and 
a lever assembling step of fitting the lever bosses into the boss holes of the second housing and assembling the lever to the second housing.

a terminal inserting step of inserting terminals into the terminal accommodating chambers of the second housing (Column 5, lines 55-61); 
a cover assembling step of assembling the cable cover to the second housing in which the terminals are inserted into the terminal accommodating chambers (Column 5, lines 62-67 and Column 6, lines 1-19); and 
a lever assembling step of fitting the lever bosses into the boss holes of the second housing and assembling the lever to the second housing (Column 6, lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krehbiel with the teachings of Sakamaki and provide the method comprising following steps in stated order of: a terminal inserting step of inserting terminals into the terminal accommodating chambers of the second housing; a cover assembling step of assembling the cable cover to the second housing in which the terminals are inserted into the terminal accommodating chambers; and a lever assembling step of fitting the lever bosses into the boss holes of the second housing and assembling the lever to the second housing so as to provide a disassembly method that is secure, repeatable and efficient to the worker when replacing damaged or defective terminals in the second housing, simply by reversing the assembly method steps. (Sakamaki, Column 7, lines 47-67, Column 8 and Column 9, lines 1-9)

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
 Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 2, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting wherein the cable cover has a guide rib for guiding the lever boss to the boss hole, as recited in claim 2, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831